La Juez Asociada Señora Naveira de Rodón
emitió la opi-nión del Tribunal.
El 5 de octubre de 1987, tras haber sido convicto por vio-lación al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404, y luego de un juicio por tribunal de derecho, el Tribunal Superior, Sala de Carolina, sentenció al acusado apelante a cumplir dos (2) años de re-clusión concurrente con la sentencia dictada en el Tribunal de Caguas, pero consecutiva con cualquier otra pena por dis-posición de ley.
No conforme, apeló alegando que el tribunal de instancia erró al: (1) no suprimir evidencia que fue ocupada ilegal-mente por ser producto de un registro contrario a derecho y (2) no establecer la culpabilidad más allá de duda razonable.
El único testigo del Ministerio Público fue el policía Fernando Soler. Las partes estipularon la prueba de campo, el análisis químico y “que en el registro efectuado, no medió orden de arresto, registro o allanamiento y el peso de la prueba le corresponde al fiscal”. E.N.P. enmendada, pág. 1. La defensa no presentó prueba.
*167I

Los hechos

En síntesis, el policía Soler declaró que en la noche de 18 de diciembre de 1985 se encontraba en una patrulla fantasma —no rotulada— en la Carretera Núm. 3, Km. 6.4, jurisdic-ción de Carolina. Estaba uniformado. Como a una distancia de unos treinta (30) o treinta y cinco (35) pies observó al acusado que conducía un vehículo y fumaba algo que aparen-taba ser un cigarrillo de marihuana. Entonces, el vehículo cruzó la luz roja y él le ordenó detenerse. Continuó atesti-guando que cuando el acusado se percató de su presencia se tragó lo que tenía en la mano.
Una vez el acusado detuvo el vehículo, el policía le ordenó a éste y a su acompañante que se bajaran del mismo. El acu-sado, entonces, pidió que no le hiciera daño, que tenía unos materiales en el vehículo. El policía Soler entendió que esto significaba que el acusado tenía más droga en el vehículo. Ante estas circunstancias, solicitó ayuda por el radiotelé-fono. Este momento de distracción lo aprovecharon, el acom-pañante del acusado para correr y evadirse, y el acusado para encerrarse en el vehículo, rehusando salir del mismo y diciendo que para bajarlo tenían que matarlo. Luego puso en marcha el vehículo y huyó.
Entonces, el policía Soler procedió a perseguir al acusado hasta el Residencial Sabana Abajo, donde éste dejó el ve-hículo prendido de forma directa y continuó huyendo a pie. Como el sitio era oscuro y habían ocurrido ciertos altercados a tiros allí, el policía Soler se quedó en la patrulla en lo que llegaban otros agentes. Una vez llegaron éstos, se dirigió al vehículo y tan pronto abrió la puerta vio un cono cerca de la emergencia. Lo ocupó y comprobó que contenía picadura que aparentaba ser marihuana. Continuó buscando y en el ceni-cero encontró un cigarrillo de marihuana. En el vehículo también encontró una cartera color marrón, una licencia y *168un pasaporte con la foto del acusado. Entonces, cotejaron la tablilla y averiguaron qué el vehículo era hurtado.
f — (

Registro sin orden judicial de vehículo de motor abando-nado luego de una persecución

Una vez más nos confrontamos con evidencia obtenida por agentes del orden público luego del registro de un automóvil sin orden judicial. Reiteradamente hemos expresado que aunque la expectativa de intimidad es menor cuando se trata del registro de un automóvil, esto no significa, sin embargo, que éste no esté cobijado por la protección que brinda la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, “‘contra registros, incautacionés y allanamientos irrazonables’. . .”. Pueblo v. Malavé González, 120 D.P.R. 470, 474 (1988). Véase Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982).
Hemos establecido, como norma general, que la legalidad del registro de un automóvil sin autorización judicial dependerá de si éste es razonable a la luz de “los hechos y circunstancias —la atmósfera total— del caso... [y qüe u]na mera infracción menor de tránsito no justifica el registro de un automóvil [a menos que] circunstancias especiales pued[an] proveer la justificación necesaria, en adición a [la] infracción de tránsito”. Pueblo v. De Jesús Robles, 92 D.P.R. 345, 359 (1965). Véase Pueblo v. Malavé González, supra. Además, que una vez se efectúa un registro sin orden judicial surge una presunción de ilegalidad y el Fiscal “viene obligado a probar que el registro realizado fue legal y razonable . . Pueblo v. Martínez Torres, 120 D.P.R. 496, 502 (1988). Véanse: Pueblo v. Malavé González, supra; Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986).
*169Ahora bien, la norma constitucional que prohíbe el regis-tro sin orden judicial previa no es absoluta. Regla 11 de Pro-cedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. Rivera Rivera, supra; Pueblo v. Vázquez Méndez, supra; Pueblo v. Del Río, 113 D.P.R. 684 (1982); Pueblo v. Alcalá Fernández, 109 D.P.R. 326 (1980); Pueblo v. Lebrón, 108 D.P.R. 324 (1979); Pueblo ex rel. E.P.P., 108 D.P.R. 99 (1978); Pueblo v. González Rivera, 100 D.P.R. 651 (1972); Pueblo v. Lafontaine Álvarez, 98. D.P.R. 75 (1969); Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245 (1966); Pueblo v. Cabrera Cepeda, 92 D.P.R. 70 (1965); Pueblo v. Soto, 77 D.P.R. 206, 210-215 (1954); Informe sobre Reglas de Procedimiento Criminal de Puerto Rico del Secretariado de la Conferencia Judicial, Revisión de 1982, pág. 26; D. Nevares-Mufiiz, Suma-rio de derecho procesal penal puertorriqueño, 2da ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1981, Sees. 7.5 a 7.7. Hemos reconocido excepciones: (a) cuando se trate de un registro de la persona y del área al alcance inmediato de donde se encuentre, siempre que sea incidental a un arresto legal (Pueblo v. Malavé González, supra; Pueblo v. González Rivera, supra; Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964); Pueblo v. Miranda, 79 D.P.R. 132 (1956)); (b) cuando se da el consentimiento para el registro o se renuncia al derecho constitucional contra registros y allanamientos irrazonables (Pueblo v. González Rivera, supra, págs. 656-657), y (c) cuando el registro se da en situación de emergencia (Pueblo v. Rivera Collazo, 122 D.P.R. 408 (1988)). Véase, también, en parte, O. Resumil de Sanfilippo, En nombre del debido proceso de ley, LVIII Rev. Jur. U.P.R. 135, 171 (1989). También hemos establecido que no es necesaria una orden judicial previa cuando se trata de evidencia que se encuentra a plena vista (Pueblo v. Dolce, 105 D.P.R. 422 (1976); Pueblo v. Espinet Pagán, 112 D.P.R. 531, 537 (1982)), cuando el agente del orden público obtiene conocimiento de la existencia del material delictivo por el olfato (Pueblo v. Acevedo Escobar, su*170pra, pag. 779), o cuando el material ha sido abandonado o arrojado (Pueblo v. Ortiz Zayas, 122 D.P.R. 567 (1988); Pueblo v. Ortiz Martínez, 116 D.P.R. 189 (1985)).
El mandato constitucional de que “[s]ólo se expedirán mandamientos autorizando registros y allanamientos ... por autoridad judicial” (Art. II, Sec. 10 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 299) tiene como propósito “proteger la intimidad y dignidad de los seres humanos, amparar sus documentos y otras pertenencias e interponer la figura de un juez entre los funcionarios públicos y la cuidadanía para ofrecer mayor garantía de razonabilidad a la intrusión”. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984); Pueblo v. Dolce, supra, págs. 429-431; Pueblo v. Malavé González, supra.
El derecho de un acusado a impugnar un registro sin orden judicial por irrazonable depende exclusivamente de si éste era acreedor a “la protección constitucional y si tenía o no una expectativa legítima de intimidad sobre el lugar que fue objeto del registro y sobre los objetos que fueron ocupados”. Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1980); E.L.A. v. Coca Cola Bott. Co., supra; W. Rinjel, Searches & Seizures, Arrests and Confessions, Nueva York, C. Boardman Co., 1985, Sec. 11.7; W. LaFave, Search and Seizure, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, Sec. 2.6(b), págs. 466-467. Este principio apuntala la norma de que la garantía constitucional contra registros y allanamientos irrazonables no proteje las estructuras abandonadas (Pueblo v. Erausquín Martínez, 96 D.P.R. 1 (1968)), evidencia arrojada o abandonada (Pueblo v. Ortiz Zayas, supra; Pueblo v. Ortiz Martínez, supra; Pueblo v. Rivera Martínez, 97 D.P.R. 814 (1969)), evidencia a “plena vista” (Pueblo v. Dolce, supra) y que sólo el “titular” del derecho puede válidamente renunciar al mismo (Pueblo v. Narváez Cruz, *171supra; Pueblo ex rel. F.J.M.R., 111 D.P.R. 501 (1981); Pueblo v. Barrios, 72 D.P.R. 171 (1951)).
Como hemos señalado, no hay duda alguna de que los vehículos caen dentro del ámbito de protección de la garantía constitucional contra registros y allanamientos irrazonables. Pueblo v. Malavé González, supra. Los registros que de ellos se hagan están sujetos a los estándares constitucionales de razonabilidad. LaFave, op. cit, Sec. 2.5(a), pág. 443. No puede efectuarse un registro sin orden en un automóvil sobre el cual su dueño o conductor retenga una expectativa legítima de intimidad, a pesar de que la misma es menor cuando se trata del registro de un vehículo. Dicha expectativa se pierde cuando el automóvil ha sido abandonado.(1)
Para determinar si un vehículo ha sido abandonado hay que examinar ciertas circunstancias que, de estar presentes, nos llevarían a tal conclusión. En este sentido, La-Fave nos señala que, cuando el Estado descansa en la teoría del abandono para justificar el hallazgo de evidencia en un vehículo, tiene que establecer que hubo la intención de abandonar dicho vehículo, por parte de su dueño o conductor. Ex-pone el tratadista que para establecer este elemento intencional se puede acudir a la definición del derecho de propiedad en términos de qué constituye un bien abandonado. Sin embargo, continúa diciendo, dicha definición no ofrece una explicación razonable y suficiente para resolver muchos de los casos que tienen que considerar nuestros tribunales. Surge así la necesidad de aplicarse un principio mucho más amplio:
*172.[L]o importante no es determinar si alguien “tiene un in-terés propietario o posesorio en el automóvil al momento de la actividad policíaca en cuestión”, tomando en consideración las “sutiles distinciones de los conceptos del derecho de propie-dad”, sino hasta qué punto “el acusado tenía derecho a una expectativa legítima de que su vehículo estuviera libre de toda intervención gubernamental”. (Traducción nuestra.) LaFave, op. cit, Sec. 2.5(a), pág. 444.
Expresa además LaFave que para determinar si el dueño o el conductor del vehículo carece de toda expectativa legítima de intimidad sobre el mismo hay que examinar la totalidad de las circunstancias relacionadas con el tratamiento que éste le ha dado al automóvil. Ciertamente hay circunstancias en las que, dependiendo de la forma en que el vehículo fue abandonado en la escena del delito, es razonable concluir que con respecto a dicho automóvil no existe ninguna éxpectativa legítima de intimidad.
Los tribunales han concluido que un auto ha sido abando-nado cuando surge que el conductor del mismo lo dejó en un esfuerzo por evitar ser capturado por la policía. Algunas veces la policía ha estado persiguiendo el automóvil y el conductor de éste decide dejarlo y huir a pie. En otras ocasiones el vehículo está estacionado cuando su ocupante, luego de per-catarse de que la policía se acerca, sale del mismo y huye. (Citas omitidas, énfasis suplido y traducción nuestra.) LaFave op. cit., Sec. 2.5(a), pág. 447.
A la luz de la doctrina antes expuesta, examinemos los hechos en el caso de autos para determinar si de los “hechos y circunstancias —atmósfera total — ” subjgen las circunstan-cias especiales que proveen la justificación necesaria para que, unido a la infracción menor de tránsito, el registro sin orden judicial sea razonable y válido. Veamos.
*173HH HH l-H

Aplicación de las normas de derecho a los hechos

De la exposición narrativa de la prueba surge que, mien-tras el acusado conducía un vehículo que luego resultó ser hurtado, el policía Soler lo vio fumando lo que aparentaba ser un cigarrillo de marihuana. Cuando aquél cruzó una luz roja el policía Soler le ordenó detenerse, a la vez que observó cuando el acusado se tragó lo que tenía en la mano. Ya fuera del vehículo, el acusado hizo referencia a que tenía lo que el policía Soler entendió era más droga en el automóvil. Más tarde, el acusado aprovechó el hecho de que el policía Soler estaba pidiendo ayuda por el radioteléfono para montarse en el vehículo y, tras rehusar abrir la puerta y bajarse, huyó. En ese momento el policía comenzó una persecución del vehículo conducido por el acusado apelante. De forma contemporánea a la persecución, el acusado detuvo el auto en el Residencial Sabana Abajo y lo dejó allí con el motor en marcha para con-tinuar su huida a pie.
Indudablemente estas actuaciones y observaciones le dieron al policía Soler suficientes motivos fundados para creer que el acusado estaba cometiendo un delito; en este caso, que tenía sustancias controladas en el vehículo.
A base de todo lo antes expuesto, podemos concluir que el acusado apelante abandonó el vehículo en que emprendió la huida. A partir de ese momento perdió toda expectativa legí-tima de intimidad que pudo tener sobre dicho vehículo.(2)
Resolvemos, pues, a la luz de lo aquí señalado, que cuando estén presentes estos elementos, y si tras una persecución policíaca el conductor del vehículo abandona éste en *174la vía pública y continúa huyendo a pie, los agentes del orden público tienen derecho, allí en ese momento y sin orden judicial, a registrar el vehículo y tomarlo bajo custodia. No se cometió el primer error señalado por el acusado apelante.
El resultado a que hemos llegado al analizar el primer señalamiento de error nos lleva a concluir que el segundo error señalado tampoco fue cometido. Además, la exposición narrativa de la prueba que hemos reseñado demuestra que la culpabilidad fue establecida más allá de duda razonable.
Por todo lo antes expuesto, se dictará sentencia que con-firma la dictada por el tribunal de instancia.
El Juez Presidente Señor Pons Núñez disiente sin opi-nión escrita. El Juez Asociado Señor Negrón García concu-rre con el resultado con opinión escrita.
—O—

(1) Al hablar de vehículos abandonados no nos referimos a la definición que de este término provee la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 301 et seq., específi-camente en la See. 1151.


(2) Cabe señalar que el acusado tampoco tenía interés legal en la propiedad, pues el vehículo objeto del registro y allanamiento resultó ser hurtado.
En relación con el registro sin orden judicial de un vehículo hurtado, véase W. LaFave, Search and Seizure, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 4, Sec. 11.3(e).